    Case 1:19-cv-09083-NLH Document 15 Filed 04/29/20 Page 1 of 3 PageID: 184



                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
______________________________
                               :
REGINAL LEE DAVIS,             :
                               :
          Petitioner,          :    Civ. No. 19-9083 (NLH)
                               :
     v.                        :    MEMORANDUM AND ORDER
                               :
THE ATTORNEY GENERAL OF THE    :
STATE OF NEW JERSEY, et al., :
                               :
          Respondents.         :
______________________________:

       IT APPEARING THAT:

       1.   Petitioner is an inmate currently confined at the

Camden County Correctional Facility in Camden, New Jersey, and

has filed a Petition for Writ of Habeas Corpus pursuant to 28

U.S.C. § 2254.      ECF No. 1.

       2.   The Court administratively terminated the original

petition because Petitioner did not utilize the Court’s required

form for petitions brought pursuant to 28 U.S.C. § 2254. 1             ECF

No. 3.      In addition, Petitioner also failed to sign the Petition

under penalty of perjury as required 2 or include a signed


1 Local Civil Rule 81.2 provides:
     Unless prepared by counsel, petitions to this Court for a
     writ of habeas corpus . . . shall be in writing (legibly
     handwritten in ink or typewritten), signed by the
     petitioner or movant, on forms supplied by the Clerk.
Loc. Civ. R. 81.2(a).
2 Rule 2(c)(5) of the Rules Governing Section 2254 Cases requires
that the petition be signed under penalty of perjury by the
petitioner.
    Case 1:19-cv-09083-NLH Document 15 Filed 04/29/20 Page 2 of 3 PageID: 185



certification pursuant to Mason v. Meyers, 208 F.3d 414 (3d Cir.

2000), which requires him to acknowledge that he must include

all the grounds for relief from the conviction or sentence in

this Petition and if he fails to set forth all the grounds, he

may be barred from presenting additional grounds at a later

date.

       3.   Petitioner submitted a response on the civil rights

complaint form and in forma pauperis application for civil

rights actions. 3      ECF No. 11.

       4.    Petitioner must file an amended petition on the

correct habeas form that is signed under penalty of perjury as

required and also includes the signed certification on page 17

of the habeas form.

       IT IS THEREFORE on this       29th      day of April, 2020,

       ORDERED that the Clerk of the Court shall reopen this case

for purposes of entering this order; and it is further

       ORDERED that the Clerk shall forward Petitioner a blank

habeas petition form—AO 241 (modified):DNJ-Habeas-008(Rev.01-

2014), for use by Petitioner; and it is further


3 Petitioner captioned his document as a “Notice of Motion for
Leave to Appeal” and indicated he wished to appeal the order
denying his in forma pauperis application. ECF No. 11. As
such, the submission was initially treated as a notice of appeal
to the Third Circuit. ECF No. 12. The Third Circuit dismissed
the appeal for lack of jurisdiction. ECF No. 14.
                                2
 Case 1:19-cv-09083-NLH Document 15 Filed 04/29/20 Page 3 of 3 PageID: 186



     ORDERED that the Clerk shall forward Petitioner a blank in

forma pauperis application for habeas cases, DNJ-Pro Se-007-B-

(Rev. 09/09); and it is further

     ORDERED that, if Petitioner wishes to re-open this action,

he shall so notify the Court within 30 days of the date of entry

of this Order, in writing addressed to Clerk of the Court, at

Mitchell H. Cohen Building and U.S. Courthouse, Fourth and

Cooper Streets, Camden, New Jersey, 08101; Petitioner’s writing

shall include an amended petition on the correct habeas form

which is signed under penalty of perjury as required and

includes a completed page 17 certifying that the amended

petition must include all claims; and it is further

     ORDERED that after receipt of any such notification from

Petitioner, the Clerk of Court shall REOPEN this matter; and it

is finally

     ORDERED that the Clerk of the Court shall serve a copy of

this Order upon Petitioner by regular U.S. mail and

administratively terminate this matter.



                                          s/ Noel L. Hillman
At Camden, New Jersey                   NOEL L. HILLMAN, U.S.D.J.




                                    3
